Exhibit 10(s)

Handleman Company

Form of Handleman Company Key Employee Retention Program Agreement

                     , 2007

Dear                             :

Because Handleman Company (the “Company”) has determined that you are important
to the Company’s ability to conduct its critical business functions as it
manages its business in a rapidly changing industry while pursuing its
diversified strategic goal, the Company has agreed to pay you a Key Employee
Retention Plan (“KERP”) bonus of $                         in the percentages
and on the payment dates described on Attachment 1 to this agreement (the “KERP
Bonus”). The Company’s payment of the KERP Bonus to you is subject to the
following conditions:

 

  (a) Unless the Company terminates your employment, you agree to continue your
employment with the Company through at least December 15, 2007 and March 15,
2009 (the “Payment Dates”). You will not be entitled to the Bonus if you
voluntarily terminate your employment with, or are terminated for cause, by the
Company prior to the Payment Dates. For purposes of this agreement “cause” shall
have the same meaning as it is defined in any employee handbook of the Company,
and shall include without limitation: (i) any act of dishonesty or knowing and
willful breach of fiduciary duty by you which is intended to result in your
personal enrichment at the expense of the Company or any of its customers;
(ii) commission of a felony involving moral turpitude or unlawful, dishonest, or
unethical conduct that a reasonable person would consider damaging to the
reputation of the Company, or improper and unacceptable conduct by an employee
thereof; (iii) any material breach of any provision of this Agreement by you;
(iv) failure or inability to perform duties in a satisfactory and competent
manner as determined by the Company; or (v) insubordination or refusal to
perform assigned duties or comply with directions of the Company. If the Company
terminates your employment without cause within 3 months of a payment date, then
you will be entitled to receive the payment to which you would have been
entitled had you been employed by the Company on that payment date.

 

  (b) You acknowledge that the Company will, and is authorized to, withhold from
the KERP Bonus any and all amounts required by any taxing authorities.

 

  (c) By accepting the KERP Bonus, you will be deemed to have unconditionally
released any claims you may have against the Company as of the date you receive
the KERP Bonus.



--------------------------------------------------------------------------------

  (d) You will treat this agreement in confidence, disclosing the terms of it to
no one.

 

  (e) This agreement is the complete agreement and understanding between the
Company and you regarding the subject matter hereof. This agreement supersedes
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

 

  (f) This agreement will be governed by the laws of the State of Michigan
(regardless of the laws that might otherwise govern under applicable Michigan
principles of conflicts of law) as to all matters, including, but not limited
to, matters of validity, construction, effect, performance and remedies. Each of
the parties consents to be subject to personal jurisdiction of the state and
federal courts located in the State of Michigan, which shall be the sole and
exclusive forums for the resolution of all disputes under this agreement.

Please acknowledge your agreement to the above by signing in the space set forth
below.

 

Very truly yours, Handleman Company By:  

 

 

Agreed:

 